Exhibit 10.48

 

LOAN OBLIGATION PURCHASE AGREEMENT

 

This LOAN OBLIGATION PURCHASE AGREEMENT (this “Agreement”) is made as of
September 24, 2012 by and between Arbor Realty SR, Inc., a Maryland corporation
(the “Seller”), and Arbor Realty Collateralized Loan Obligation 2012-1, Ltd., an
exempted company incorporated in the Cayman Islands with limited liability (the
“Issuer”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer desires to purchase from the Seller and the Seller desires
to sell to the Issuer an initial portfolio of loan obligations (the “Initial
Portfolio”);

 

WHEREAS, in connection with the sale of such obligations to the Issuer, the
Seller desires to release any interest it may have in the loan obligations and
desires to make certain representations and warranties regarding the loan
obligations;

 

WHEREAS, the Issuer and Arbor Realty Collateralized Loan Obligation 2012-1 LLC,
a Delaware limited liability company (the “Co-Issuer”), intend to issue (a) the
U.S.$75,000,000 Class A Senior Secured Floating Rate Notes Due 2022 (the
“Class A Notes”), (b) the U.S.$12,500,000 Class B Secured Floating Rate Notes
Due 2022 (the “Class B Notes” and, together with the Class A Notes, the
“Notes”), pursuant to an indenture, dated as of September 24, 2012 (the
“Indenture”), by and among the Issuer, the Co-Issuer, U.S. Bank, National
Association, as trustee, paying agent, calculation agent, transfer agent,
custodial securities intermediary, backup advancing agent and notes registrar
(together with any successor trustee permitted under the Indenture, the
“Trustee”) and Arbor Realty SR, Inc., as advancing agent;

 

WHEREAS, pursuant to its Governing Documents, certain resolutions of its Board
of Directors and a preferred shares paying agency agreement, the Issuer also
intends to issue the U.S.$37,587,000 aggregate notional amount preferred shares
(the “Preferred Shares” and, together with the Notes, the “Securities”);

 

WHEREAS, the Issuer intends to pledge the obligations purchased hereunder by the
Issuer to the Trustee as security for the Notes;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Defined Terms.

 

Capitalized terms used and not otherwise defined herein shall have the same
meanings ascribed to such terms in the Indenture.

 

“Assignment of Leases, Rents and Profits”:  With respect to any Mortgage, an
assignment of leases thereunder, notice of transfer or equivalent instrument in
recordable form,

 

--------------------------------------------------------------------------------


 

sufficient under the laws of the jurisdiction wherein the Underlying Mortgage
Property is located to reflect the assignment of leases to the Mortgagee.

 

“Assignment of Mortgage”:  With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Underlying
Mortgage Property is located to reflect the assignment of the Mortgage to the
Mortgagee.

 

“Borrower”:  The borrower under a Mortgage Loan.

 

“Collateral File”:  With respect to any Loan Obligation, the Underlying
Instruments.

 

“Companion Loan”: A mortgage loan secured on a pari passu basis with a Mortgage
Loan.

 

“Cut-Off Date”:  Has the same meaning as Reference Date.

 

“Cut-Off Date Stated Principal Balance”:  With respect to each Mortgage Loan,
the outstanding principal balance of the Underlying Note as of the Cut-Off Date.

 

“Exception Schedule”: The schedule identifying any exceptions to the
representations and warranties made with respect to the Loan Obligations
conveyed hereunder, which is attached hereto as Schedule 1(a)-1.

 

“Loan Documents”:  The documents evidencing a Mortgage Loan.

 

“Loan Obligation”:  Each Whole Loan or Senior Participation identified on
Exhibit A hereto.

 

“Mortgage”:  With respect to each Loan Obligation, the mortgage, deed of trust,
deed to secure debt or similar instrument that secures the Underlying Note and
creates a lien on the fee or leasehold interest in the related Underlying
Mortgage Property.

 

“Mortgagee”: With respect to each Mortgage Loan, the party secured by the
related Mortgage.

 

“Mortgage File”:  The file containing the Loan Documents.

 

“Mortgage Loan”:  With respect to (1) each Loan Obligation that is a Whole Loan,
such Whole Loan and (2) with respect to each Loan Obligation that is a Senior
Participation, the underlying Whole Loan in which such Senior Participation
represents an interest..

 

“Mortgage Rate”:  The stated rate of interest on a Mortgage Loan.

 

“Mortgaged Property”:  With respect to each Mortgage Loan, the real property
securing such Mortgage Loan.

 

2

--------------------------------------------------------------------------------


 

“Reference Date”:  With respect to each Loan Obligation and Mortgage Loan, the
later of August 1, 2012, or the related origination date.

 

“Senior Participation”:  A senior participation interest in a Whole Loan.

 

“Servicing File”:  The file maintained by the servicer with respect to each Loan
Obligation

 

“Stated Principal Balance”:  With respect to each Loan Obligation and Mortgage
Loan, the outstanding principal balance thereof.

 

“Underlying Note or Note”:  With respect to each Mortgage Loan, the promissory
note evidencing the indebtedness of the related Underlying Obligor, together
with any rider, addendum or amendment thereto, or any renewal, substitution or
replacement of such note.

 

“Underlying Obligor”:  With respect to any Mortgage Loan, the related borrower
or other obligor thereunder.

 

“Whole Loan”:  A mortgage loan secured by a first mortgage lien on multi-family
property.

 

2.                                       Purchase and Sale of the Loan
Obligations.

 

(a)                                  Set forth in Exhibit A hereto is a list of
Loan Obligations and certain other information with respect to each of the Loan
Obligations. The Seller agrees to sell to the Issuer, and the Issuer agrees to
purchase from the Seller, all of the Loan Obligations at an aggregate purchase
of U.S$125,087,000 (the “Purchase Price”). Immediately prior to such sale, the
Seller hereby conveys and assigns all right, title and interest it may have in
such Loan Obligation to the Issuer.

 

(b)                                 Delivery or transfer of the Loan Obligations
shall be made on or about September 24, 2012 (the “Closing Date”) at the time
and in the manner agreed upon by the parties. Upon receipt of evidence of the
delivery or transfer of the Loan Obligations to the Issuer or its designee, the
Issuer shall pay or cause to be paid to the Seller the Purchase Price in the
manner agreed upon by the Seller and the Issuer.

 

3.                                       Conditions.

 

The obligations of the parties under this Agreement are subject to satisfaction
of the following conditions:

 

(a)                                  the representations and warranties
contained herein shall be accurate and complete;

 

(b)                                 on the Closing Date, counsel for the Issuer
shall have been furnished with all such documents, certificates and opinions as
such counsel may reasonably request in order to evidence the accuracy and
completeness of any of the representations, warranties or statements

 

3

--------------------------------------------------------------------------------


 

of the Seller, the performance of any of the obligations of the Seller hereunder
or the fulfillment of any of the conditions herein contained; and

 

(c)                                  the issuance of the Securities and receipt
by the Issuer of full payment therefor.

 

4.                                       Covenants, Representations and
Warranties.

 

(a)                                  Each party hereby represents and warrants
to the other party that (i) it is duly organized or incorporated, as the case
may be, and validly existing as an entity under the laws of the jurisdiction in
which it is incorporated, chartered or organized, (ii) it has the requisite
power and authority to enter into and perform this Agreement, and (iii) this
Agreement has been duly authorized by all necessary action, has been duly
executed by one or more duly authorized officers and is the valid and binding
agreement of such party enforceable against such party in accordance with its
terms.

 

(b)                                 The Seller further represents and warrants
to the Issuer that:

 

(i)                                     immediately prior to the sale of the
Loan Obligations to the Issuer, the Seller shall own the Loan Obligations, shall
have good and marketable title thereto, free and clear of any pledge, lien,
security interest, charge, claim, equity, or encumbrance of any kind, and upon
the delivery or transfer of the Loan Obligations to the Issuer as contemplated
herein, the Issuer shall receive good and marketable title to the Loan
Obligations, free and clear of any pledge, lien, security interest, charge,
claim, equity or encumbrance of any kind;

 

(ii)                                  the Seller acquired its ownership in the
Loan Obligations in good faith without notice of any adverse claim, and upon the
delivery or transfer of the Loan Obligations to the Issuer as contemplated
herein, the Issuer shall acquire ownership in the Loan Obligations in good faith
without notice of any adverse claim;

 

(iii)                               the Seller has not assigned, pledged or
otherwise encumbered any interest in the Loan Obligations (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released);

 

(iv)                              none of the execution, delivery or performance
by the Seller of this Agreement shall (x) conflict with, result in any breach of
or constitute a default (or an event which, with the giving of notice or passage
of time, or both, would constitute a default) under, any term or provision of
the organizational documents of the Seller, or any material indenture,
agreement, order, decree or other material instrument to which the Seller is
party or by which the Seller is bound which materially adversely affects the
Seller’s ability to perform its obligations hereunder or (y) violate any
provision of any law, rule or regulation applicable to the Seller of any
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties which has a material
adverse effect;

 

(v)                                 no consent, license, approval or
authorization from, or registration or qualification with, any governmental
body, agency or authority, nor any consent,

 

4

--------------------------------------------------------------------------------


 

approval, waiver or notification of any creditor or lessor is required in
connection with the execution, delivery and performance by the Seller of this
Agreement the failure of which to obtain would have a material adverse effect
except such as have been obtained and are in full force and effect;

 

(vi)                              it has adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.  It is generally able to pay,
and as of the date hereof is paying, its debts as they come due.  It has not
become or is not presently, financially insolvent nor will it be made insolvent
by virtue of its execution of or performance under any of the provisions of this
Agreement within the meaning of the bankruptcy laws or the insolvency laws of
any jurisdiction.  It has not entered into this Agreement or the transactions
effectuated hereby in contemplation of insolvency or with intent to hinder,
delay or defraud any creditor;

 

(vii)                           no proceedings are pending or, to its knowledge,
threatened against it before any federal, state or other governmental agency,
authority, administrative or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which, singularly or in the aggregate, could 
materially and adversely affect the ability of the Seller to perform any of its
obligations under this Agreement; and

 

(viii)                        the consideration received by it upon the sale of
the Loan Obligations owned by it constitutes fair consideration and reasonably
equivalent value for such Loan Obligations.

 

(c)                                  the Seller further represents and warrants
to the Issuer that:

 

(i)                                     the Underlying Instruments with respect
to each Loan Obligation do not prohibit the Issuer from granting a security
interest in and assigning and pledging such Loan Obligation to the Trustee;

 

(ii)                                  the information set forth with respect to
the Loan Obligations in Schedule A of the Indenture is true and correct;

 

(iii)                               none of the Loan Obligations will cause the
Issuer to have payments subject to foreign or United States withholding tax;

 

(iv)                              with respect to each Loan Obligation, except
as set forth in the Exception Schedule, the representations and warranties set
forth in Schedule 1(a) are true and correct; and

 

(v)                                 the Seller has delivered to the Issuer or
its designee (A) the original of any note (or a copy of such note together with
a lost note affidavit and indemnity), certificate or other instrument, if any,
constituting or evidencing such Loan Obligation together with an assignment in
blank and all other assignment documents reasonably necessary to evidence the
transfer of the Loan Obligation including, where applicable, UCC assignments and
any other Underlying Instrument and copies of any other documents related to the
Loan Obligation in the Seller’s possession, including copies of any related
mortgage loan documents if the Loan Obligation is a Mortgage Loan, related to
such

 

5

--------------------------------------------------------------------------------


 

Loan Obligation the delivery of which is necessary to perfect the security
interest of the Trustee in such Loan Obligation and (B) copies of the Underlying
Instruments.

 

(d)                                 For purposes of the representations and
warranties set forth in Schedule 1(a), the phrases “to the knowledge of the
Seller” or “to the Seller’s knowledge” shall mean, except where otherwise
expressly set forth in a particular representation and warranty, the actual
state of knowledge of the Seller or any servicer acting on its behalf regarding
the matters referred to, in each case:  (i) at the time of the Seller’s
origination or acquisition of the particular Loan Obligation, after the Seller
having conducted such inquiry and due diligence into such matters as would be
customarily performed by a prudent institutional commercial or multifamily, as
applicable, mortgage lender; and (ii) subsequent to such origination, the Seller
having utilized monitoring practices that would be utilized by a prudent
commercial or multifamily, as applicable, mortgage lender and having made
prudent inquiry as to the knowledge of the servicer servicing such Loan
Obligation on its behalf.  Also, for purposes of such representations and
warranties, the phrases “to the actual knowledge of the Seller” or “to the
Seller’s actual knowledge” shall mean, except where otherwise expressly set
forth below, the actual state of knowledge of the Seller or any servicer acting
on its behalf without any express or implied obligation to make inquiry.  All
information contained in documents which are part of or required to be part of a
Collateral File shall be deemed to be within the knowledge and the actual
knowledge of the Seller.  Wherever there is a reference to receipt by, or
possession of, the Seller of any information or documents, or to any action
taken by the Seller or not taken by the Seller, such reference shall include the
receipt or possession of such information or documents by, or the taking of such
action or the failure to take such action by, the Seller or any servicer acting
on its behalf.

 

(e)                                  If the Seller receives written notice of a
breach of a representation or a warranty pursuant to this Agreement relating to
any Loan Obligation, then the Seller shall (1) not later than 90 days from
receipt of such notice cure such breach, (2) subject to the consent of a
majority of the holders of each Class of Notes (excluding any Note held by the
Seller or any of its affiliates), make a cash payment to the Issuer in an amount
that the Loan Obligation Manager on behalf of the Issuer determines is
sufficient to compensate the Issuer for such breach of representation or
warranty (such payment, a “Loss Value Payment”), which Loss Value Payment will
be deemed to cure sure breach of representation or warranty or (3) if such
breach cannot be cured within such 90-day period, repurchase the affected Loan
Obligation not later than the end of such 90-day period at the Repurchase Price
(as defined in Section 16.3(c) of the Indenture).

 

(f)                                    The Seller hereby acknowledges and
consents to the collateral assignment by the Issuer of this Agreement and all
right, title and interest thereto to the Trustee, for the benefit of the Secured
Parties, as required in Sections 15.1(f)(i) and (ii) of the Indenture.

 

(g)                                 The Seller hereby covenants and agrees that
it shall perform any provisions of the Indenture made expressly applicable to
the Seller by the Indenture, as required by Section 15.1(f)(i) of the Indenture.

 

(h)                                 The Seller hereby covenants and agrees that
all of the representations, covenants and agreements made by or otherwise
entered into by it in this Agreement shall also be for the benefit of the
Secured Parties, as required by Section 15.1(f)(ii) of the Indenture and

 

6

--------------------------------------------------------------------------------


 

agrees that enforcement of any rights hereunder by the Trustee shall have the
same force and effect as if the right or remedy had been enforced or executed by
the Issuer but that such rights and remedies shall not be any greater than the
rights and remedies of the Issuer under Section 4(e) above.

 

(i)                                     On or prior to the Closing Date, the
Seller shall deliver the Underlying Instruments to the Issuer or, at the
direction of the Issuer, to the Trustee, with respect to each Loan Obligation
sold to the Issuer hereunder.  The Seller hereby covenants and agrees, as
required by Section 15.1(f)(iii) of the Indenture, that it shall deliver to the
Trustee duplicate original copies of all notices, statements, communications and
instruments delivered or required to be delivered to the Issuer by each party
pursuant to this Agreement.

 

(j)                                     The Seller hereby covenants and agrees,
as required by Section 15.1(f)(iv) of the Indenture, that it shall not enter
into any agreement amending, modifying or terminating this Agreement (other than
in respect of an amendment or modification to cure any inconsistency, ambiguity
or manifest error, in each case, so long as such amendment or modification does
not affect in any material respects the interests of any Secured Party), without
notifying the Rating Agency n.

 

(k)                                  Seller hereby covenants, that at all times
(1) Seller will qualify as a REIT for federal income tax purposes and the Issuer
will qualify as a Qualified REIT Subsidiary (or other disregarded entity) of
Seller for federal income tax purposes, or (2) based on an Opinion of Counsel,
the Issuer will be treated as a Qualified REIT Subsidiary (or other disregarded
entity) of a REIT other than Seller, or (3) based on an Opinion of Counsel, the
Issuer will be treated as a foreign corporation that will not be treated as
engaged in a trade or business in the United States for U.S. federal income tax
purposes.

 

5.                                       Sale.

 

It is the intention of the parties hereto that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Loan Obligations
from the Seller to the Issuer and the beneficial interest in and title to the
Loan Obligations shall not be part of the Seller’s estate in the event of the
filing of a bankruptcy petition by or against the Seller under any bankruptcy
law. In the event that, notwithstanding the intent of the parties hereto, the
transfer and assignment contemplated hereby is held not to be a sale (for
non-tax purposes), this Agreement shall constitute a security agreement under
applicable law, and, in such event, the Seller shall be deemed to have granted,
and the Seller hereby grants, to the Issuer a security interest in the Loan
Obligations for the benefit of the Secured Parties and its assignees as security
for the Seller’s obligations hereunder and the Seller consents to the pledge of
the Loan Obligations to the Trustee.

 

6.                                       Non-Petition.

 

The Seller agrees not to institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy or similar laws in any jurisdiction until at
least one year and one day or, if longer, the applicable preference

 

7

--------------------------------------------------------------------------------


 

period then in effect after the payment in full of all Notes issued under the
Indenture.  This Section 6 shall survive the termination of this Agreement for
any reason whatsoever.

 

7.                                       Amendments.

 

This Agreement may not be modified, amended, altered or supplemented, except
upon the execution and delivery of a written agreement by the parties hereto and
receipt by the parties hereto of prior written confirmation of the Rating Agency
that such amendment or modification shall not cause the rating of the Notes to
be reduced.

 

8.                                       Communications.

 

Except as may be otherwise agreed between the parties, all communications
hereunder shall be made in writing to the relevant party by personal delivery or
by courier or first-class registered mail, or the closest local equivalent
thereto, or by facsimile transmission confirmed by personal delivery or by
courier or first-class registered mail as follows:

 

To the
Seller:                                                                         
Arbor Realty SR, Inc.
333 Earle Ovington Boulevard, 9th Floor
Uniondale, New York 11553
Attention:  Executive Vice President — Structured Securitization
Telephone Number:  (212) 389-6546
Facsimile Number:  (212) 389-6573

 

To the
Issuer:                                                                     
Arbor Realty Mortgage Securities Series 2012-1, Ltd.

c/o MaplesFS Limited
P.O. Box 1093
Queensgate House
Grand Cayman, KY1-1102 Cayman Islands
Attention:  The Directors
Telephone Number:  (345) 945-7099
Facsimile Number:  (345) 945-7100

 

with a copy to the Loan Obligation Manager (as addressed above);

 

or to such other address, telephone number or facsimile number as either party
may notify to the other in accordance with the terms hereof from time to time.
Any communications hereunder shall be effective upon receipt.

 

9.                                       Governing Law and Consent to
Jurisdiction.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW PROVISIONS THEREOF (OTHER THAN TITLE 14 OF ARTICLE 5 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

8

--------------------------------------------------------------------------------


 

(b)                                 The parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of the United States District Court for the
Southern District of New York and any court in the State of New York located in
the City and County of New York, and any appellate court hearing appeals from
the Courts mentioned above, in any action, suit or proceeding brought against it
and to or in connection with this Agreement or the transaction contemplated
hereunder or for recognition or enforcement of any judgment, and the parties
hereto hereby irrevocably and unconditionally agree that all claims in respect
of any such action or proceeding may be heard or determined in such New York
State court or, to the extent permitted by law, in such federal court. The
parties hereto agree that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. To the extent
permitted by applicable law, the parties hereto hereby waive and agree not to
assert by way of motion, as a defense or otherwise in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, that the suit, action or proceeding is brought in any inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
subject matter thereof may not be litigated in or by such courts.

 

(c)                                  To the extent permitted by applicable law,
the parties hereto shall not seek and hereby waive the right to any review of
the judgment of any such court by any court of any other nation or jurisdiction
which may be called upon to grant an enforcement of such judgment.

 

(d)                                 The Issuer irrevocably appoints CT
Corporation System, 111 8th Avenue, 13th Floor, New York, New York 10011, as its
agent for service of process in New York in respect of any such suit, action or
proceeding. The Issuer agrees that service of such process upon such agent shall
constitute personal service of such process upon it.

 

(e)                                  The Seller irrevocably consents to the
service of any and all process in any action or proceeding by the mailing by
certified mail, return receipt requested, or delivery requiring proof of
delivery of copies of such process to it at the address set forth in paragraph 8
hereof.

 

10.                                 Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.

 

11.                                 Limited Recourse Agreement.

 

All obligations of the Issuer arising hereunder or in connection herewith are
limited in recourse to the Pledged Obligations and to the extent the proceeds of
the Pledged Obligations, when applied in accordance with the Priority of
Payments, are insufficient to meet the obligations of the Issuer hereunder in
full, the Issuer shall have no further liability in respect of any such
outstanding obligations and any obligations of, and claims against, the Issuer,
arising hereunder or in connection herewith, shall be extinguished and shall not
thereafter revive.  The obligations of the Issuer hereunder or in connection
herewith will be solely the corporate obligations of the Issuer and the Seller
will not have recourse to any of the directors, officers, employees,
shareholders or affiliates of the Issuer with respect to any claims, losses,
damages,

 

9

--------------------------------------------------------------------------------


 

liabilities, indemnities or other obligations in connection with any
transactions contemplated hereby or in connection herewith.  This Section 11
shall survive the termination of this Agreement for any reason whatsoever.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Loan
Obligations Purchase Agreement as of the day and year first above written.

 

 

ARBOR REALTY SR, INC.

 

 

 

 

 

By:

/s/ Valerie Rubin

 

 

Name:

Valerie Rubin

 

 

Title:

Authorized Signatory

 

 

 

 

 

ARBOR REALTY COLLATERALIZED LOAN OBLIGATION 2012-1, LTD.

 

 

 

 

 

By:

/s/ Jarladth Travers

 

 

Name:

Jarladth Travers

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Exhibit A

 

LIST OF LOAN OBLIGATIONS

 

113-117 Elizabeth Street

Borough Park Portfolio (Senior Participation)

Park Greenwood Apartments

West Broughton Street (Savannah)

Somerstone Apartments

Patriot’s Way and Patriot’s Hollow Apartments

Orchard Apartments

Stratford Apartments

Gatewood Apartments

Trolley Park Apartments

Fountains Apartments

Oak Villas Apartments

Chestnut Ridge Apartments

Autumn Breeze Apartments

Meadowood Apartments

Regal Springs Apartments

Parklane Apartments

Alderwood Apartments

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(a)

 

REPRESENTATIONS AND WARRANTIES RE:
LOAN OBLIGATIONS

 

(1)                                  Whole Loan; Ownership of Loan Obligations. 
Except for the Loan Obligations identified on Exhibit A as Senior
Participations, each Loan Obligation is a whole loan and not a participation
interest in a Mortgage Loan.  Each Senior Participation is a senior portion (or
a pari passu interest in a senior portion) of a whole mortgage loan.  At the
time of the sale, transfer and assignment to Purchaser, no Note, Mortgage or
Senior Participation was subject to any assignment (other than assignments to
the Seller), participation (other than with respect to the Senior
Participations) or pledge, and the Seller had good title to, and was the sole
owner of, each Loan Obligation free and clear of any and all liens, charges,
pledges, encumbrances, participations (other than with respect to the Senior
Participations), any other ownership interests on, in or to such Loan Obligation
other than any servicing rights appointment or similar agreement.  Seller has
full right and authority to sell, assign and transfer each Loan Obligation, and
the assignment to Purchaser constitutes a legal, valid and binding assignment of
such Loan Obligation free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Loan Obligation.

 

(2)                                  Loan Document Status. Each related Note,
Mortgage, Assignment of Leases, Rents and Profits (if a separate instrument),
guaranty and other agreement executed by or on behalf of the related Borrower,
guarantor or other obligor in connection with such Mortgage Loan is the legal,
valid and binding obligation of the related Borrower, guarantor or other obligor
(subject to any non-recourse provisions contained in any of the foregoing
agreements and any applicable state anti-deficiency or market value limit
deficiency legislation), as applicable, and is enforceable in accordance with
its terms, except (i) as such enforcement may be limited by (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law) and (ii) that certain provisions in such Loan
Documents (including, without limitation, provisions requiring the payment of
default interest, late fees or prepayment/yield maintenance or prepayment fees,
charges and/or premiums) are, or may be, further limited or rendered
unenforceable by or under applicable law, but (subject to the limitations set
forth in clause (i) above) such limitations or unenforceability will not render
such Loan Documents invalid as a whole or materially interfere with the
mortgagee’s realization of the principal benefits and/or security provided
thereby (clauses (i) and (ii) collectively, the “Standard Qualifications”).

 

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Notes, Mortgages or other Loan
Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan, that would deny the mortgagee the
principal benefits intended to be provided by the Note, Mortgage or other Loan
Documents.

 

(3)                                  Mortgage Provisions.  The Loan Documents
for each Mortgage Loan contain provisions that render the rights and remedies of
the holder thereof adequate for the practical realization against the Mortgaged
Property of the principal benefits of the security intended to be provided
thereby,

 

--------------------------------------------------------------------------------


 

including realization by judicial or, if applicable, nonjudicial foreclosure
subject to the limitations set forth in the Standard Qualifications.

 

(4)                                  Mortgage Status; Waivers and
Modifications.  Since origination and except prior to the Cut-off Date by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Note, Mortgage Loan guaranty, Participation Agreement,
if applicable, and related Loan Documents have not been waived, impaired,
modified, altered, satisfied, canceled, subordinated or rescinded in any respect
which materially interferes with the security intended to be provided by such
Mortgage; (b) no related Mortgaged Property or any portion thereof has been
released from the lien of the related Mortgage in any manner which materially
interferes with the security intended to be provided by such Mortgage or the use
or operation of the remaining portion of such Mortgaged Property; and
(c) neither the related Borrower nor the related guarantor nor the related
Participating Institution has been released from its material obligations under
the Mortgage Loan or Participation Agreement, if applicable.

 

(5)                                  Lien; Valid Assignment.  Subject to the
Standard Qualifications, each assignment of Mortgage and assignment of
Assignment of Leases, Rents and Profits from the Seller constitutes a legal,
valid and binding assignment from the Seller.  Each related Mortgage is a legal,
valid and enforceable first lien on the related Borrower’s fee or leasehold
interest in the Mortgaged Property in the principal amount of such Mortgage Loan
or allocated loan amount subject to the Title Exceptions, Permitted Encumbrances
and Standard Qualifications (each as defined herein). Each related Assignment of
Mortgage and Assignment of Leases, Rents and Profits from the Seller to the
Purchaser constitutes the legal, valid and binding first priority assignment
from the Seller, except as such enforcement may be limited by the Standard
Qualifications, any Permitted Encumbrances and any Title Exceptions (as defined
herein).  Each Mortgage and Assignment of Leases, Rents and Profits is freely
assignable. Notwithstanding anything herein to the contrary, no representation
is made as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of Uniform Commercial Code (“UCC”) financing statements is
required in order to effect such perfection.

 

(6)                                  Permitted Liens; Title Insurance.  Each
Mortgaged Property securing a Mortgage Loan is covered by an American Land Title
Association loan title insurance policy or a comparable form of loan title
insurance policy approved for use in the applicable jurisdiction (or, if such
policy is yet to be issued, by a pro forma policy, a preliminary title policy
with escrow instructions or a “marked up” commitment, in each case binding on
the title insurer) (the “Title Policy”) in the original principal amount of such
Mortgage Loan (or with respect to a Mortgage Loan secured by multiple
properties, an amount equal to at least the allocated loan amount with respect
to the Title Policy for each such property) after all advances of principal
(including any advances held in escrow or reserves), that insures for the
benefit of the owner of the indebtedness secured by the Mortgage, the first
priority lien of the Mortgage, which lien is subject only to the following title
exceptions (each such title exception, including any exceptions set forth on
Schedule 1(a)-1 to this Schedule 1(a), a “Title Exception” and collectively, the
“Title Exceptions”): (a) the lien of current real property taxes, water charges,
sewer rents and assessments not yet due and payable; (b) covenants, conditions
and restrictions, rights of way, easements and other matters of public record;
(c) the exceptions (general and specific) and exclusions set forth in such Title
Policy; (d) other matters to which like properties are commonly subject; (e) the
rights of tenants (as tenants only) under leases (including subleases)
pertaining to the related Mortgaged Property and condominium declarations; and
(f) if the related Mortgage Loan is cross-collateralized and cross-defaulted
with another Mortgage Loan (each a “Crossed Mortgage Loan”), the lien of the
Mortgage for another Mortgage Loan that is cross-collateralized and
cross-defaulted with such

 

--------------------------------------------------------------------------------


 

Crossed Mortgage Loan, provided that none of which items (a) through (f),
individually or in the aggregate, materially and adversely interferes with the
value or current use of the Mortgaged Property or the security intended to be
provided by such Mortgage or the Borrower’s ability to pay its obligations when
they become due (collectively, the “Permitted Encumbrances”).  Except as
contemplated by clause (f) of the preceding sentence, none of the Permitted
Encumbrances are mortgage liens that are senior to or coordinate and co-equal
with the lien of the related Mortgage.  Such Title Policy (or, if it has yet to
be issued, the coverage to be provided thereby) is in full force and effect, all
premiums thereon have been paid and no claims have been made by the Seller
thereunder and no claims have been paid thereunder. Neither the Seller, nor to
the Seller’s knowledge, any other holder of the Mortgage Loan, has done, by act
or omission, anything that would materially impair the coverage under such Title
Policy.

 

(7)                                  Junior Liens.  It being understood that B
notes and junior participation interests secured by the same Mortgage as a
Mortgage Loan are not subordinate mortgages or junior liens, except for any
Crossed Mortgage Loan, there are, as of origination, and to the Seller’s
knowledge, as of the Cut-off Date, no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing). 
Except as set forth in Schedule 1(b) to this Schedule 1(a), the Seller has no
knowledge of any mezzanine debt secured directly by interests in the related
Borrower.

 

(8)                                  Assignment of Leases, Rents and Profits. 
There exists as part of the related Mortgage File an Assignment of Leases, Rents
and Profits (either as a separate instrument or incorporated into the related
Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases, Rents and Profits creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Borrower to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications.  The related Mortgage or
related Assignment of Leases, Rents and Profits, subject to applicable law,
provides that, upon an event of default under the Mortgage Loan, a receiver is
permitted to be appointed for the collection of rents or for the related
mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the mortgagee.

 

(9)                                  UCC Filings.  If the related Mortgaged
Property is operated as a hospitality property, the Seller has filed and/or
recorded or caused to be filed and/or recorded (or, if not filed and/or
recorded, have been submitted in proper form for filing and/or recording), UCC
financing statements in the appropriate public filing and/or recording offices
necessary at the time of the origination of the Mortgage Loan to perfect a valid
security interest in all items of physical personal property reasonably
necessary to operate such Mortgaged Property owned by such Borrower and located
on the related Mortgaged Property (other than any non-material personal
property, any personal property subject to a purchase money security interest, a
sale and leaseback financing arrangement as permitted under the terms of the
related Mortgage Loan documents or any other personal property leases applicable
to such personal property), to the extent perfection may be effected pursuant to
applicable law by recording or filing, as the case may be.  Subject to the
Standard Qualifications, each related Mortgage (or equivalent document) creates
a valid and enforceable lien and security interest on the items of personalty
described above.  No representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of UCC financing
statements are required in order to effect such perfection.

 

--------------------------------------------------------------------------------


 

(10)                            Condition of Property.  Seller or the originator
of the Mortgage Loan (i) inspected or caused to be inspected each related
Mortgaged Property at least six months prior to origination of the Mortgage Loan
and, (ii) if the term of the Mortgage Loan has already continued for at least
twelve months, inspected or caused to be inspected each related Mortgaged
Property at least once during the past twelve months.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan at least twelve months
prior to the origination of such Mortgage Loan.  To the Seller’s knowledge,
based solely upon due diligence customarily performed in connection with the
origination of comparable mortgage loans, as of the Closing Date, each related
Mortgaged Property was free and clear of any material damage (other than
(i) deferred maintenance for which escrows were established at origination and
(ii) any damage fully covered by insurance) that would affect materially and
adversely the use or value of such Mortgaged Property as security for the
Mortgage Loan.

 

(11)                            Taxes and Assessments.  All taxes, governmental
assessments and other outstanding governmental charges (including, without
limitation, water and sewage charges), or installments thereof, that could be a
lien on the related Mortgaged Property that would be of equal or superior
priority to the lien of the Mortgage and that prior to the Cut-off Date have
become delinquent in respect of each related Mortgaged Property have been paid,
or an escrow of funds has been established in an amount sufficient to cover such
payments and reasonably estimated interest and penalties, if any, thereon.  For
purposes of this representation and warranty, real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

 

(12)                            Condemnation.  As of the date of origination and
to the Seller’s knowledge as of the Cut-off Date, there is no proceeding
pending, and, to the Seller’s knowledge as of the date of origination and as of
the Cut-off Date, there is no proceeding threatened, for the total or partial
condemnation of such Mortgaged Property that would have a material adverse
effect on the value, use or operation of the Mortgaged Property.

 

(13)                            Actions Concerning Mortgage Loan.  As of the
date of origination and to the Seller’s knowledge as of the Cut-off Date, there
was no pending or filed action, suit or proceeding, arbitration or governmental
investigation involving any Borrower, guarantor, or Borrower’s interest in the
Mortgaged Property, an adverse outcome of which would reasonably be expected to
materially and adversely affect (a) such Borrower’s title to the Mortgaged
Property, (b) the validity or enforceability of the Mortgage, (c) such
Borrower’s ability to perform under the related Mortgage Loan, (d) such
guarantor’s ability to perform under the related guaranty, (e) the principal
benefit of the security intended to be provided by the Mortgage Loan documents
or (f) the current principal use of the Mortgaged Property.

 

(14)                            Escrow Deposits.  All escrow deposits and
payments required to be escrowed with lender pursuant to each Mortgage Loan are
in the possession, or under the control, of the Seller or its servicer, and
there are no deficiencies (subject to any applicable grace or cure periods) in
connection therewith, and all such escrows and deposits (or the right thereto)
that are required to be escrowed with lender under the related Loan Documents
are being conveyed by the Seller to Purchaser or its servicer.

 

--------------------------------------------------------------------------------


 

(15)                            No Holdbacks.  The Stated Principal Balance as
of the Cut-Off Date of the Mortgage Loan set forth on Exhibit A to this
Agreement has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Borrower or other considerations determined by
Seller to merit such holdback).

 

(16)                            Insurance.  Each related Mortgaged Property is,
and is required pursuant to the related Mortgage to be, insured by a property
insurance policy providing coverage for loss in accordance with coverage found
under a “special cause of loss form” or “all risk form” that includes
replacement cost valuation issued by an insurer meeting the requirements of the
related Loan Documents and having a claims-paying or financial strength rating
of at least A or better and a financial class of X or better by A.M. Best
Company, Inc. (collectively the “Insurance Rating Requirements”), in an amount
(subject to a customary deductible) not less than the lesser of (1) the original
principal balance of the Mortgage Loan and (2) the full insurable value on a
replacement cost basis of the improvements, furniture, furnishings, fixtures and
equipment owned by the Borrower and included in the Mortgaged Property (with no
deduction for physical depreciation), but, in any event, not less than the
amount necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower  is required to maintain insurance  in the maximum amount available
under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Borrower is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by the Seller for
loans originated for securitization, and in any event not less than $1 million
per occurrence and $1 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an

 

--------------------------------------------------------------------------------


 

insurer rated least “A:VIII” by A.M. Best Company or “A3” (or the equivalent)
from Moody’s Investors Service, Inc. or “A-” by Standard & Poor’s Ratings
Service in an amount not less than 100% of the SEL.

 

The Loan Documents provide that if a specified percentage (which is in no event
greater than 20%) of the reasonably estimated aggregate fair market value of the
Mortgaged Property is damaged or destroyed, the lender shall have the option, in
its sole discretion, to apply the net casualty insurance proceeds received to
the payment of the Mortgage Loan or to allow such proceeds to be used for the
repair or restoration of the Mortgaged Property.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the lender under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Borrower to maintain all such insurance and, at such
Borrower’s failure to do so, authorizes the lender to maintain such insurance at
the Borrower’s cost and expense and to charge such Borrower for related
premiums.  All such insurance policies (other than commercial liability
policies) require at least 30 days prior notice to the lender of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.

 

(17)                            Access; Utilities; Separate Tax Lots.  Each
Mortgaged Property (a) is located on or adjacent to a public road and has direct
legal access to such road, or has access  via an irrevocable easement or
irrevocable right of way permitting ingress and egress to/from a public road,
(b) is served by or has uninhibited access rights to public or private water and
sewer (or well and septic) and all required utilities, all of which are
appropriate for the current use of the Mortgaged Property, and (c) constitutes
one or more separate tax parcels which do not include any property which is not
part of the Mortgaged Property or is subject to an endorsement under the related
Title Policy insuring the Mortgaged Property, or in certain cases, an
application has been, or will be, made to the applicable governing authority for
creation of separate tax lots, in which case the Mortgage Loan requires the
Borrower to escrow an amount sufficient to pay taxes for the existing tax parcel
of which the Mortgaged Property is a part until the separate tax lots are
created.

 

(18)                            No Encroachments.  To Seller’s knowledge based
solely on surveys obtained in connection with origination and the lender’s Title
Policy (or, if such policy is not yet issued, a pro forma title policy, a
preliminary title policy with escrow instructions or a “marked up” commitment)
obtained in connection with the origination of each Mortgage Loan, all material
improvements that were included for the purpose of determining the appraised
value of the related Mortgaged Property at the time of the origination of such
Mortgage Loan are within the boundaries of the related Mortgaged Property,
except encroachments that do not materially and adversely affect the value or
current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy.  No improvements on adjoining parcels
encroach onto the related Mortgaged Property except for encroachments that do
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.  No improvements encroach upon any easements except for encroachments
the removal of which would not materially and adversely affect the value or
current use of such Mortgaged Property or for which insurance or endorsements
obtained with respect to the Title Policy.

 

--------------------------------------------------------------------------------


 

(19)                            No Contingent Interest or Equity Participation. 
No Mortgage Loan has a shared appreciation feature, any other contingent
interest feature or a negative amortization feature or an equity participation
by Seller.

 

(20)                            Compliance with Usury Laws.  The Mortgage Rate
(exclusive of any default interest, late charges, yield maintenance charge, or
prepayment premiums) of such Mortgage Loan complied as of the date of
origination with, or was exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.

 

(21)                            Authorized to do Business.  To the extent
required under applicable law, as of the Cut-off Date or as of the date that
such entity held the Note, each holder of the Note was authorized to transact
and do business in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by the Trust.

 

(22)                            Trustee under Deed of Trust.  With respect to
each Mortgage which is a deed of trust, as of the date of origination and, to
the Seller’s knowledge, as of the Closing Date, a trustee, duly qualified under
applicable law to serve as such, currently so serves and is named in the deed of
trust or has been substituted in accordance with the Mortgage and applicable law
or may be substituted in accordance with the Mortgage and applicable law by the
related mortgagee.

 

(23)                            Local Law Compliance.  To the Seller’s
knowledge, based upon any of a letter from any governmental authorities, a legal
opinion, an architect’s letter, a zoning consultant’s report, an endorsement to
the related Title Policy, or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, with
respect to the improvements located on or forming part of each Mortgaged
Property securing a Mortgage Loan as of the date of origination of such Mortgage
Loan and as of the Cut-off Date, there are no material violations of applicable
zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) other than those which (i) are insured by the Title Policy or a
law and ordinance or other insurance policy or (ii) would not have a material
adverse effect on the Mortgage Loan.  The terms of the Loan Documents require
the Borrower to comply in all material respects with all applicable governmental
regulations, zoning and building laws.

 

(24)                            Licenses and Permits.  Each Borrower covenants
in the Loan Documents that it shall keep all material licenses, permits and
applicable governmental authorizations necessary for its operation of the
Mortgaged Property in full force and effect, and to the Seller’s knowledge based
upon a letter from any government authorities or other affirmative investigation
of local law compliance consistent with the investigation conducted by the
Seller for similar commercial and multifamily mortgage loans intended for
securitization, all such material licenses, permits and applicable governmental
authorizations are in effect.  The Mortgage Loan requires the related Borrower
to be qualified to do business in the jurisdiction in which the related
Mortgaged Property is located.

 

(25)                            Recourse Obligations.  The Loan Documents for
each Mortgage Loan provide that such Mortgage Loan is non-recourse to the
related parties thereto except for certain carve-outs, including but not limited
to the following: (a) the related Borrower and at least one individual or entity
shall be fully liable for actual losses, liabilities, costs and damages arising
from certain acts of the related Borrower and/or its principals specified in the
related Loan Documents, which acts generally include the following: (i) acts of
fraud or intentional material misrepresentation, (ii) misapplication or
misappropriation of rents, insurance proceeds or condemnation awards, (iii) 
intentional material physical waste of the Mortgaged Property, and (iv) any
breach of the

 

--------------------------------------------------------------------------------


 

environmental covenants contained in the related Loan Documents, and (b) the
Mortgage Loan shall become full recourse to the related Borrower and at least
one individual or entity, if the related Borrower files a voluntary petition
under federal or state bankruptcy or insolvency law.

 

(26)                            Mortgage Releases.  The terms of the related
Mortgage or related Loan Documents do not provide for release of any material
portion of the Mortgaged Property from the lien of the Mortgage except (a) a
partial release, accompanied by principal repayment of not less than a specified
percentage at least equal to the lesser of (i) 110% of the related allocated
loan amount of such portion of the Mortgaged Property and (ii) the outstanding
principal balance of the Mortgage Loan, (b) upon payment in full of such
Mortgage Loan, (c) releases of out-parcels that are unimproved or other portions
of the Mortgaged Property which will not have a material adverse effect on the
underwritten value of the Mortgaged Property and which were not afforded any
value in the appraisal obtained at the origination of the Mortgage Loan and are
not necessary for physical access to the Mortgaged Property or compliance with
zoning requirements, or (d) as required pursuant to an order of condemnation.

 

(27)                            Financial Reporting and Rent Rolls.  Each
Mortgage requires the Borrower to provide the owner or holder of the Mortgage
with quarterly and annual operating statements, and quarterly rent rolls for
properties and annual financial statements, which annual financial statements
with respect to each Mortgage Loan with more than one Borrower are in the form
of an annual combined balance sheet of the Borrower entities (and no other
entities), together with the related combined statements of operations, members’
capital and cash flows, including a combining balance sheet and statement of
income for the Mortgaged Properties on a combined basis.

 

(28)                            Acts of Terrorism Exclusion.  With respect to
each Mortgage Loan over $20 million, the related special-form all-risk insurance
policy and business interruption policy (issued by an insurer meeting the
Insurance Rating Requirements) do not specifically exclude Acts of Terrorism, as
defined in the Terrorism Risk Insurance Act of 2002, as amended by the Terrorism
Risk Insurance Program Reauthorization Act of 2007 (collectively referred to as
“TRIA”), from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy.  With respect to each other Mortgage Loan,
the related special-form all-risk insurance policy and business interruption
policy (issued by an insurer meeting the Insurance Rating Requirements) did not,
as of the date of origination of the Mortgage Loan, and, to Seller’s knowledge,
do not, as of the Cut-off Date, specifically exclude Acts of Terrorism, as
defined in TRIA, from coverage, or if such coverage is excluded, it is covered
by a separate terrorism insurance policy.  With respect to each Mortgage Loan,
the related Loan Documents do not expressly waive or prohibit the mortgagee from
requiring coverage for Acts of Terrorism, as defined in TRIA, or damages related
thereto except to the extent that any right to require such coverage may be
limited by commercial availability on commercially reasonable terms, or as
otherwise indicated in Schedule 1(a)-1 to this Schedule 1(a); provided, however,
that if TRIA or a similar or subsequent statute is not in effect, then, provided
that terrorism insurance is commercially available, the Borrower under each
Mortgage Loan is required to carry terrorism insurance, but in such event the
Borrower shall not be required to spend on terrorism insurance coverage more
than two times the amount of the insurance premium that is payable in respect of
the property and business interruption/rental loss insurance required under the
related Loan Documents (without giving effect to the cost of terrorism and
earthquake components of such casualty and business interruption/rental loss
insurance) at the time of the origination of the Mortgage Loan, and if the cost
of terrorism insurance exceeds such amount, the Borrower is required to purchase
the maximum amount of terrorism insurance available with funds equal to such
amount.

 

--------------------------------------------------------------------------------


 

(29)                            Due on Sale or Encumbrance.  Subject to specific
exceptions set forth below, each Mortgage Loan contains a “due on sale” or other
such provision for the acceleration of the payment of the unpaid principal
balance of such Mortgage Loan if, without the consent of the holder of the
Mortgage (which consent, in some cases, may not be unreasonably withheld) and/or
complying with the requirements of the related Loan Documents (which provide for
transfers without the consent of the lender which are customarily acceptable to
the Seller lending on the security of property comparable to the related
Mortgaged Property, including, without limitation, transfers of worn-out or
obsolete furnishings, fixtures, or equipment promptly replaced with property of
equivalent value and functionality and transfers by leases entered into in
accordance with the Loan Documents), (a) the related Mortgaged Property, or any
equity interest of greater than 50% in the related Borrower, is directly or
indirectly pledged, transferred or sold, other than as related to (i) family and
estate planning transfers or transfers upon death or legal incapacity,
(ii) transfers to certain affiliates as defined in the related Loan Documents,
(iii) transfers of less than, or other than, a controlling interest in the
related Borrower, (iv) transfers to another holder of direct or indirect equity
in the Borrower, a specific Person designated in the related Loan Documents or a
Person satisfying specific criteria identified in the related Loan Documents,
such as a qualified equityholder, (v) transfers of stock or similar equity units
in publicly traded companies or (vi) a substitution or release of collateral
within the parameters of paragraph (26) herein or the exceptions thereto set
forth in Schedule 1(a)-1 to this Schedule 1(a), or (vii) as set forth on
Schedule 1(b) by reason of any mezzanine debt that existed at the origination of
the related Mortgage Loan, or future permitted mezzanine debt as set forth on
Schedule 1(c) or (b) the related Mortgaged Property is encumbered with a
subordinate lien or security interest against the related Mortgaged Property,
other than (i) any Companion Loan or any subordinate debt that existed at
origination and is permitted under the related Loan Documents, (ii) purchase
money security interests, (iii) any Crossed Mortgage Loan as set forth on
Schedule 1(d) or (iv) Permitted Encumbrances.  The Mortgage or other Loan
Documents provide that to the extent any Rating Agency fees are incurred in
connection with the review of and consent to any transfer or encumbrance, the
Borrower is responsible for such payment along with all other reasonable fees
and expenses incurred by the Mortgagee relative to such transfer or encumbrance.

 

(30)                            Single-Purpose Entity.  Each Mortgage Loan
requires the Borrower to be a Single-Purpose Entity for at least as long as the
Mortgage Loan is outstanding.  Both the Loan Documents and the organizational
documents of the Borrower with respect to each Mortgage Loan with a Cut-off Date
Stated Principal Balance in excess of $5 million provide that the Borrower is a
Single-Purpose Entity, and each Mortgage Loan with a Cut-off Date Stated
Principal Balance of $20 million or more has a counsel’s opinion regarding
non-consolidation of the Borrower.  For this purpose, a “Single-Purpose Entity”
shall mean an entity, other than an individual, whose organizational documents
(or if the Mortgage Loan has a Cut-off Date Stated Principal Balance equal to $5
million or less, its organizational documents or the related Loan Documents)
provide substantially to the effect that it was formed or organized solely for
the purpose of owning and operating one or more of the Mortgaged Properties
securing the Mortgage Loans and prohibit it from engaging in any business
unrelated to such Mortgaged Property or Properties, and whose organizational
documents further provide, or which entity represented in the related Loan
Documents, substantially to the effect that it does not have any assets other
than those related to its interest in and operation of such Mortgaged Property
or Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Borrower for a Crossed Mortgage Loan), and that it holds itself out as a
legal entity, separate and apart from any other person or entity.

 

--------------------------------------------------------------------------------


 

(31)                            Ground Leases.   For purposes of this Agreement,
a “Ground Lease” shall mean a lease creating a leasehold estate in real property
where the fee owner as the ground lessor conveys for a term or terms of years
its entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner and does
not include industrial development agency (IDA) or similar leases for purposes
of conferring a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:

 

(a)                                  The Ground Lease or a memorandum regarding
such Ground Lease has been duly recorded or submitted for recordation in a form
that is acceptable for recording in the applicable jurisdiction.  The Ground
Lease or an estoppel or other agreement received from the ground lessor permits
the interest of the lessee to be encumbered by the related Mortgage and does not
restrict the use of the related Mortgaged Property by such lessee, its
successors or assigns in a manner that would materially adversely affect the
security provided by the related Mortgage;

 

(b)                                 The lessor under such Ground Lease has
agreed in a writing included in the related Mortgage File (or in such Ground
Lease) that the Ground Lease may not be amended or  modified, or canceled or
terminated by agreement of lessor and lessee, without the prior written consent
of the lender, and no such consent has been granted by the Seller since the
origination of the Mortgage Loan except as reflected in any written instruments
which are included in the related Mortgage File;

 

(c)                                  The Ground Lease has an original term (or
an original term plus one or more optional renewal terms, which, under all
circumstances, may be exercised, and will be enforceable, by either Borrower or
the mortgagee) that extends not less than 20 years beyond the stated maturity of
the related Mortgage Loan, or 10 years past the stated maturity if such Mortgage
Loan fully amortizes by the stated maturity (or with respect to a Mortgage Loan
that accrues on an actual 360 basis, substantially amortizes);

 

(d)                                 The Ground Lease either (i) is not subject
to any liens or encumbrances superior to, or of equal priority with, the
Mortgage, except for the related fee interest of the ground lessor and the
Permitted Encumbrances, or (ii)  is subject to a subordination, non-disturbance
and attornment agreement to which the mortgagee on the lessor’s fee interest in
the Mortgaged Property is subject;

 

(e)                                  The Ground Lease does not place
commercially unreasonable restrictions on the identity of the Mortgagee and the
Ground Lease is assignable to the holder of the Mortgage Loan and its successors
and assigns without the consent of the lessor thereunder, and in the event it is
so assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of the lessor;

 

(f)                                    The Seller has not received any written
notice of material default under or notice of termination of such Ground Lease. 
To the Seller’s knowledge, there is no material default under such Ground Lease
and no condition that, but for the passage of time or

 

--------------------------------------------------------------------------------


 

giving of notice, would result in a material default under the terms of such
Ground Lease and to the Seller’s knowledge, such Ground Lease is in full force
and effect as of the Closing Date;

 

(g)                                 The Ground Lease or ancillary agreement
between the lessor and the lessee requires the lessor to give to the lender
written notice of any default, and provides that no notice of default or
termination is effective against the lender unless such notice is given to the
lender;

 

(h)                                 A lender is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the lessee under the Ground Lease through legal proceedings) to
cure any default under the Ground Lease which is curable after the lender’s
receipt of notice of any default before the lessor may terminate the Ground
Lease;

 

(i)                                     The Ground Lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
the Seller in connection with loans originated for securitization;

 

(j)                                     Under the terms of the Ground Lease, an
estoppel or other agreement received from the ground lessor and the related
Mortgage (taken together), any related insurance proceeds or the portion of the
condemnation award allocable to the ground lessee’s interest (other than (i) de
minimis amounts for minor casualties or (ii) in respect of a total or
substantially total loss or taking as addressed in clause (k) below) will be
applied either to the repair or to restoration of all or part of the related
Mortgaged Property with (so long as such proceeds are in excess of the threshold
amount specified in the related Loan Documents) the lender or a trustee
appointed by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment of the outstanding principal balance
of the Mortgage Loan, together with any accrued interest;

 

(k)                                  In the case of a total or substantially
total taking or loss, under the terms of the Ground Lease, an estoppel or other
agreement and the related Mortgage (taken together), any related insurance
proceeds, or portion of the condemnation award allocable to ground lessee’s
interest in respect of a total or substantially total loss or taking of the
related Mortgaged Property to the extent not applied to restoration, will be
applied first to the payment of the outstanding principal balance of the
Mortgage Loan, together with any accrued interest; and

 

(l)                                     Provided that the lender cures any
defaults which are susceptible to being cured, the ground lessor has agreed to
enter into a new lease with the lender upon termination of the Ground Lease for
any reason, including rejection of the Ground Lease in a bankruptcy proceeding.

 

(32)                            Servicing.  The servicing and collection
practices used by the Seller with respect to the Mortgage Loan have been, in all
respects, legal and have met customary industry standards for servicing of
commercial loans for conduit loan programs.

 

(33)                           Origination and Underwriting.  The origination
practices of the Seller (or the related originator if the Seller was not the
originator) with respect to each Mortgage Loan have been, in all material
respects, legal and as of the date of its origination, such Mortgage Loan and
the origination thereof complied in all material respects with, or was exempt
from, all requirements of federal,

 

--------------------------------------------------------------------------------


 

state or local law relating to the origination of such Mortgage Loan; provided
that such representation and warranty does not address or otherwise cover any
matters with respect to federal, state or local law otherwise covered in this
Schedule 1(a).

 

(34)                            No Material Default; Payment Record.  No
Mortgage Loan has been more than 30 days delinquent, without giving effect to
any grace or cure period, in making required payments since origination, and as
of the date hereof, no Mortgage Loan is more than 30 days delinquent (beyond any
applicable grace or cure period) in making required payments as of the Closing
Date.  To the Seller’s knowledge, there is (a) no material default, breach,
violation or event of acceleration existing under the related Mortgage Loan or
Participation Agreement, if applicable, or (b) no event (other than payments due
but not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either clause (a) or clause (b),
materially and adversely affects the value of the Mortgage Loan or Participation
Agreement, if applicable, or the value, use or operation of the related
Mortgaged Property, provided, however, that this representation and warranty
does not cover any default, breach, violation or event of acceleration that
specifically pertains to or arises out of an exception scheduled to any other
representation and warranty made by the Seller in this Schedule 1(a).  No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Loan Documents.

 

(35)                            Bankruptcy.  As of the date of origination of
the related Mortgage Loan and to the Seller’s knowledge as of the Cut-off Date,
no Borrower, guarantor or tenant occupying a single-tenant property is a debtor
in state or federal bankruptcy, insolvency or similar proceeding.

 

(36)                            Organization of Borrower.  With respect to each
Mortgage Loan, in reliance on certified copies of the organizational documents
of the Borrower delivered by the Borrower in connection with the origination of
such Mortgage Loan, the Borrower is an entity organized under the laws of a
state of the United States of America, the District of Columbia or the
Commonwealth of Puerto Rico.  Except with respect to any Crossed Mortgage Loan,
no Mortgage Loan has a Borrower that is an Affiliate of another Borrower. (An
“Affiliate” for purposes of this paragraph (36) means, a Borrower that is under
direct or indirect common ownership and control with another Borrower.)

 

(37)                            Environmental Conditions.  A Phase I
environmental site assessment (or update of a previous Phase I and or Phase II
site assessment) and, with respect to certain Mortgage Loans, a Phase II
environmental site assessment (collectively, an “ESA”) meeting ASTM requirements
conducted by a reputable environmental consultant in connection with such
Mortgage Loan was delivered to seller within 12 months prior to the origination
date of each Mortgage Loan (or an update of a previous ESA was prepared), and
such ESA (i) did not identify the existence of recognized environmental
conditions (as such term is defined in ASTM E1527-05 or its successor,
hereinafter “Environmental Condition”) at the related Mortgaged Property or the
need for further investigation, or (ii) if the existence of an Environmental
Condition or need for further investigation was indicated in any such ESA, then
at least one of the following statements is true:  (A) an amount reasonably
estimated by a reputable environmental consultant to be sufficient to cover the
estimated cost to cure any material noncompliance with applicable environmental
laws or the Environmental Condition has been escrowed by the related Borrower
and is held or controlled by the related lender; (B) if the only Environmental
Condition relates to the presence of asbestos-containing materials, radon in
indoor air, lead based paint or lead in drinking water, and the only recommended
action in the ESA is the institution of such a plan, an operations or
maintenance plan has been required to be instituted by the related Borrower that
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the

 

--------------------------------------------------------------------------------


 

related environmental report was remediated or abated in all material respects
prior to the date hereof, and, if and as appropriate, a no further action or
closure letter was obtained from the applicable governmental regulatory
authority (or the Environmental Condition affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) a secured creditor environmental policy or a pollution legal
liability insurance policy that covers liability for the Environmental Condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s, S&P and/or Fitch; (E) a party not related to the Borrower was
identified as the responsible party for such Environmental Condition and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Borrower having financial
resources reasonably estimated to be adequate to address the situation is
required to take action.  To Seller’s knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Mortgaged Property.

 

(38)                            Appraisal.  The Servicing File contains an
appraisal of the related Mortgaged Property with an appraisal date within six
months of the Mortgage Loan origination date.  The appraisal is signed by an
appraiser who is either a Member of the Appraisal Institute (“MAI”) and/or has
been licensed and certified to prepare appraisals in the state where the
Mortgaged Property is located. Each appraiser has represented in such appraisal
or in a supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation and has certified that
such appraiser had no interest, direct or indirect, in the Mortgaged Property or
the Borrower or in any loan made on the security thereof, and its compensation
is not affected by the approval or disapproval of the Mortgage Loan.

 

(39)                            Loan Obligation Schedule.  The information
pertaining to each Loan Obligation that is set forth in the schedule attached as
Exhibit A to this Agreement is true and correct in all material respects as of
the Cut-Off Date and contains all information required by this Agreement to be
contained therein.

 

(40)                            Cross-Collateralization.  No Mortgage Loan is
cross-collateralized or cross-defaulted with any mortgage loan that is outside
the Trust, except as set forth in Schedule 1(d).

 

(41)                            Advance of Funds by the Seller.  After
origination, no advance of funds has been made by Seller to the related Borrower
other than in accordance with the Loan Documents, and, to Seller’s knowledge, no
funds have been received from any person other than the related Borrower or an
affiliate for, or on account of, payments due on the Mortgage Loan (other than
as contemplated by the Loan Documents, such as, by way of example and not in
limitation of the foregoing, amounts paid by the tenant(s) into a
lender-controlled lockbox if required or contemplated under the related lease or
Loan Documents).  Neither Seller nor any affiliate thereof has any obligation to
make any capital contribution to any Borrower under a Mortgage Loan, other than
contributions made on or prior to the date hereof.

 

(42)                            Compliance with Anti-Money Laundering Laws. 
Seller (or the related originator if the Seller was not the originator) has
complied in all material respects with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan, the failure to comply with
which would have a material adverse effect on the Mortgage Loan.

 

(43)                            Floating Interest Rates. Each Mortgage Loan
bears interest at a floating rate based on LIBOR.

 

--------------------------------------------------------------------------------


 

(44)                            Senior Participations. With respect to each Loan
Obligation that is a Senior Participation:

 

(i)    Either (A) the Senior Participation is treated as a real estate asset for
purposes of Section 856(c) of the Code, and the interest payable pursuant to
such Senior Participation is treated as interest on an obligation secured by a
mortgage on real property or on an interest in real property for purposes of
Section 856(c) of the Code, or (B) the Senior Participation qualifies as a
security that would not otherwise cause ARMS Equity to fail to qualify as a REIT
under the Code (including after the sale, transfer and assignment to the Issuer
of such Senior Participation);

 

(ii)   To the actual knowledge of the Seller, as of the Closing Date, the
related Participating Institution was not a debtor in any outstanding proceeding
pursuant to the federal bankruptcy code; and

 

(iii)  The Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such Senior
Participation is or may become obligated.

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(a)-1

 

SCHEDULE 1(a)-1

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Representation numbers referred to below relate to the corresponding Mortgage
Loan representations and warranties set forth in Section 1(a) to the Loan
Obligations Purchase Agreement.

 

Loan Obligation

 

Representation

 

Exception

Chestnut Ridge

 

(5) Lien; Valid Assignment

(6) Permitted Liens; Title insurance

 

Original seller severed and retained the mineral rights underneath the surface
of the property; borrower’s real property (and therefore, the lender’s security
interest) is only the surface

 

 

 

 

 

West Broughton

 

(6) Permitted Liens; Title insurance

 

The title policy excepts from coverage a portion of the property described as a
two story bridge that crosses over and through the air space of Broughton Street
Lane (city owned property), and connects one of the buildings on the subject
property with a building on an adjacent property.  The bridge is approximately
900 square feet in size, and appears to have been constructed over 50 years
ago.  There appears to be no easement of record by the city to the property
owner.  Access to the adjacent building has been cut off and use of the bridge
has been limited to the owner of the subject property and its tenants.  The
bridge is currently leased to a retail tenant who uses the space for dressing
rooms and storage.  The title policy excepts this bridge from coverage because
the bridge lies over municipal land and the borrower/property owner may not have
legal ownership rights to the bridge.  To mitigate this risk, in the event of
any dispute adverse to the lender or the borrower regarding the bridge, or if a
tenant vacates or gives written notice of its intent to vacate all or any
portion of its leased premises as a result of the bridge, if the city commences
or sends notice that it will commence a condemnation proceeding, if an adjacent
landowner files a claim in court or with the City of Savannah in an
administrative

 

--------------------------------------------------------------------------------


 

Loan Obligation

 

Representation

 

Exception

 

 

 

 

proceeding as to ownership or use of the bridge or if the lender suffers any
loss regarding the bridge, the mortgage loan will become recourse to the
guarantor in the amount of 25% of the then-outstanding loan amount, plus the
lender’s costs and expenses in enforcement and preservation of its rights.

 

 

 

 

 

West Broughton

 

(5) Liens

(7) Junior Liens

(8) Assignment of Leases, Rent Rolls and Profits

(9) UCC Filings

(29) Encumbrances

 

The borrower has prior, outstanding secured debt in the amount of $18,496.89 in
favor of City of Savannah Redevelopment and Renewal Authority.  The full amount
of this debt plus 60 days of per diem interest was placed in escrow with the
title company at origination to either (1) be used to repay the debt or (2) be
released to the borrower upon the lender’s receipt of subordination agreements
that subordinate the debt to the mortgage loan.    The title company agreed to
issue a title policy without any exception for this prior debt, regardless of
whether the escrowed funds are sufficient to discharge such debt.

 

Full, executed copies of the documentation relating to the prior debt referenced
above were not delivered prior to the origination date.  This documentation may
include a prior assignment of leases, rents and profits in favor of City of
Savannah Redevelopment and Renewal Authority.  This is mitigated, however, by
the escrow and title policy discussed above.

 

 

 

 

 

Oak Villas

Regal Springs

113-117 Elizabeth Street

 

(10) Condition of Property

 

The properties have not been inspected during the past 12 months of the term of
the respective loans.

 

 

 

 

 

113-117 Elizabeth Street

 

(16) Insurance

 

The property insurance carrier is rated “A:IX” by AM Best.

 

 

 

 

 

Autumn Breeze

 

(16) Insurance

 

Property carrier:  AM Best “A-:VII”; not rated by S&P.

 

 

 

 

 

Meadowood

 

(16) Insurance

 

A property insurance carrier rated A-VIII by

 

--------------------------------------------------------------------------------


 

Loan Obligation

 

Representation

 

Exception

 

 

 

 

Best was approved for the insurance in place at closing, but any renewals that
do not comply with the terms of the loan agreement are subject to further lender
approval.

 

 

 

 

 

Somerstone

 

(17) Utilities

 

A utilities endorsement to the title policy was not available, however certain
utilities are shown on the survey received at the time of origination of the
loan.

 

 

 

 

 

West Broughton

 

(18) Encroachments

 

As noted in the exception to representation #6 above, the bridge encroaches onto
airspace above city owned property.  There appears to be no easement of record
by the city to the property owner.  The lender provided for a mitigant as set
forth in the exception to representation #6 above.  Additionally, the property
contains party walls and other encroachments due to its age. 

 

 

 

 

 

West Broughton

 

(23)  Local Laws Compliance

 

Based upon the zoning report dated July 20, 2012 by Zoning-Info, Inc., the
property is legal non-conforming due to changes in the zoning ordinance
subsequent to the property’s development.  Section 8-3133 of the zoning
ordinance regarding reconstruction states that a building which housed or houses
a nonconforming use shall not be reoccupied by a nonconforming use after it has
been damaged to the extent of 75% or more of the total value unless authorized
to do so by the board of appeals.  Law and ordinance insurance coverage for this
specific issue is not available for this property. The lender mitigated this
issue by having the Guarantor fully liable for the full amount of the debt
remaining after application of any insurance proceeds received by the lender
relating to such casualty from any insurance policies held by borrower in
accordance with the loan agreement, plus all costs and expenses (including court
costs and reasonable attorneys’ fees) incurred by the lender in negotiating and
obtaining such insurance proceeds and in enforcement of such provision and the
preservation of the lender’s

 

--------------------------------------------------------------------------------


 

Loan Obligation

 

Representation

 

Exception

 

 

 

 

rights thereunder.

 

The zoning report also indicated the existence of certain building code
violations at the property.  The borrower is required to cure such violations
and deliver evidence of such cure to the lender within six (6) months after the
date of origination.

 

 

 

 

 

Stratford

 

(23) Local Laws Compliance

 

The Mortgaged Property is two parking spaces short of the amount of parking
spaces required under local zoning law.  The municipality indicated to the
Seller that the municipality would not enforce this non-conformance unless the
borrower sought a new permit as to the parking lot in the future. 

 

 

 

 

 

Meadowood

 

(23) Local Laws Compliance

 

The Mortgaged Property is ten parking spaces short of the amount of parking
spaces required under local zoning law.  The municipality indicated to the
Seller that the municipality would not enforce this non-conformance unless the
borrower sought a new permit as to the parking lot in the future. 

 

 

 

 

 

Alderwood

 

(23) Local Laws Compliance

 

The property is non-conforming in that parking at the property is deficient by
10 spaces.  No zoning violation has been issued.  If a violation occurs the
borrower is obligated to remove such violation.  The guarantor is recourse for
any loss the lender may suffer as a result of any parking violation.

 

 

 

 

 

Borough Park

 

(30) Single Purpose Entity

 

The Borough Park Loan has an original principal balance of $20,500,000, however
a non-consolidation opinion was not required by the lender.

 

 

 

 

 

Trolley Park

 

(31) Ground Lease

 

The Ground Lease has an original term which expires on April 1, 2017, with one 5
year extension option (exercisable only if ground lessor still owns the
Mortgaged Property at such time).  The loan’s original maturity date is
October 1, 2013, and fully extended maturity date would be October 1, 2014. The
Ground

 

--------------------------------------------------------------------------------


 

Loan Obligation

 

Representation

 

Exception

 

 

 

 

Lease space is a stand-alone building which houses only the leasing office for
the adjacent fee estate and apartments.  The Ground Lease space is being
renovated to include a gym, cafeteria and laundry facility in addition to a
leasing office. This space does not and will not generate any income.

 

 

 

 

 

Stratford

 

(41) Advance of Funds

 

Due to an error by the borrower regarding income shortfalls and the use of funds
in the Interest Reserve and a calculation error in the amount of interest due
for June 2012, Arbor funded additional monies from the Interest Reserve in the
approximate amount of $21,900 to cover such shortfalls.  Additionally, there was
an error in calculating the stub interest due at closing in the approximate
amount of $5,400.  Arbor and the borrower are in the process of rectifying these
discrepancies.

 

 

 

 

 

Borough Park

 

(43) Floating Interest Rate

 

Interest accrues at LIBOR plus 5% per annum, which in no event shall be more
than 1.50% during the first 18 months of the loan term (the loan was originated
on July 18, 2012).

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(a)-2

 

Existing Mezzanine Debt

 

The Seller has notified the Purchaser of the following existing mezzanine debt:

 

Loan Obligation

 

 

 

 

 

 

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(c)

 

Future Mezzanine Debt

 

With respect to the Mortgage Loan listed in the chart below, the direct and/or
indirect equity owners of the borrower are permitted to pledge their interest in
the related borrower as security for a mezzanine loan:

 

Exhibit A ID # 

 

Mortgage Loan

 

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(d)

 

Crossed Mortgage Loans

 

None

 

--------------------------------------------------------------------------------